Order entered April 3, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-19-00103-CR

                             CHARLIE JESUS VICENTE, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F17-45411-J

                                               ORDER
        The reporter’s record was due February 18, 2019. By letter dated February 20, 2019, we

notified court reporter Kimberly Xavier to file (1) the reporter’s record, (2) written verification

that no hearings were recorded, or (3) written verification that appellant has not requested the

reporter’s record by March 22, 2019. To date, the reporter’s record has not been filed, and we

have had no communication from Ms. Xavier.

        We ORDER court reporter Kimberly Xavier to file the reporter’s record in this appeal

WITHIN TWELVE DAYS OF THE DATE OF THIS ORDER. We caution Ms. Xaiver that

the failure to do so will result in the Court taking whatever remedies it has available, including

ordering that she not sit until the reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, court reporter, Criminal

District Court No. 3; and to counsel for all parties.

       .


                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE